Case: 16-16201    Date Filed: 05/15/2017   Page: 1 of 4


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 16-16201
                          Non-Argument Calendar
                        ________________________

                     D.C. Docket No. 9:16-cv-81215-BB



ROBERT CRENSHAW,

                                                             Plaintiff-Appellant,

                                    versus

SPECIALIZED LOAN SERVICING, LLC,

                                                            Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (May 15, 2017)

Before ED CARNES, Chief Judge, TJOFLAT, and WILLIAM PRYOR, Circuit
Judges.

PER CURIAM:

     Robert Crenshaw sued Specialized Loan Servicing, LLC in state court,
              Case: 16-16201     Date Filed: 05/15/2017    Page: 2 of 4


alleging that it failed to adequately respond to his request for information under 12

C.F.R. § 1024.36(a), which implements a portion of the Real Estate Settlement

Procedures Act (RESPA). Specialized Loan removed the case to federal court and

moved to dismiss for improper venue. The district court granted the motion and

Crenshaw appealed.

      “We review the district court’s dismissal of a lawsuit for a lack of venue for

an abuse of discretion.” Algodonera De Las Cabezas, S.A. v. Am. Suisse Capital,

Inc., 432 F.3d 1343, 1345 (11th Cir. 2005). But we review de novo its

interpretation of federal statutes. See United States v. Aldrich, 566 F.3d 976, 978

n.2 (11th Cir. 2009).

      RESPA permits an action to be filed in “the district in which the property

involved is located, or where the violation is alleged to have occurred.” 12 U.S.C.

§ 2614. It is undisputed that the “property involved” in this case is located in

Texas, not Florida. So the Southern District of Florida could be a proper venue for

this action only if Specialized Loan’s alleged violation of RESPA occurred there.

      Crenshaw contends that at least a portion of the “violation” in this case

occurred in Florida, because that is where he allegedly suffered damages. After

all, he says, damages are an essential element of a private cause of action under

RESPA. See Renfroe v. Nationstar Mortg., LLC, 822 F.3d 1241, 1246 (11th Cir.

2016) (“We join our sister Circuits in recognizing that damages are an essential


                                          2
              Case: 16-16201        Date Filed: 05/15/2017   Page: 3 of 4


element in pleading a RESPA claim.”).

      But whether a statutory violation has occurred is a separate question from

whether a plaintiff has accrued a cause of action based on that violation. See

Hardy v. Regions Mortg., Inc., 449 F.3d 1357, 1360 (11th Cir. 2006). Indeed,

establishing a cause of action requires a plaintiff to show that he suffered damages

in addition to showing that the defendant violated RESPA. See Renfroe, 822 F.3d

at 1245–46. Section 2614 explicitly states that the location of the violation and the

location of the property involved are what matters in determining what courts can

serve as a proper venue for RESPA suits, not the location where the plaintiff

suffered damages or where the last of the elements necessary to a cause of action

occurs. See 12 U.S.C. § 2614.

      If Specialized Loan violated RESPA in this case, it did so when it failed to

adequately respond to Crenshaw’s request for information. That violation occurred

wherever Specialized Loan formulated its reply and sent it to Crenshaw, which

Crenshaw does not assert happened in Florida. That Crenshaw may not have

acquired a cause of action based on that violation until he allegedly suffered

damages in Florida is irrelevant.

      Crenshaw also emphasizes that his attorneys sent his request for information

and a later notice of error to Specialized Loan from their Florida offices. But it is

Specialized Loan’s response to those documents he alleges violated RESPA. And,


                                            3
                 Case: 16-16201       Date Filed: 05/15/2017       Page: 4 of 4


as we have already discussed, Crenshaw does not contend in his briefs that

Specialized Loan responded to his request for information from Florida or did

anything else there, even if his attorneys received Specialized Loan’s response in

that state.1

       For those reasons, the district court did not abuse its discretion by

concluding that the Southern District of Florida was not a proper venue for this

action and dismissing Crenshaw’s complaint.

       AFFIRMED.




       1
         Crenshaw does say in both of his briefs that he alleged in his complaint that “substantial
acts and omissions occurred in Palm Beach County giving rise to the cause of action.” But these
conclusory statements are not enough to raise an argument before this Court. Sapuppo v.
Allsatate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (“We have long held that an
appellant abandons a claim when he either makes only passing references to it or raises it in a
perfunctory manner without supporting arguments and authority.”). We also reject Crenshaw’s
argument that he should have been allowed to amend his complaint, because he has not told us
what additional facts he would have alleged to avoid dismissal.
                                                 4